           Case 3:20-cv-01769-JD Document 13 Filed 03/19/20 Page 1 of 3




 1   THE RESTIS LAW FIRM, P.C.
     William R. Restis, Esq. (SBN 246823)
 2   william@restislaw.com
     402 W. Broadway, Suite 1520
 3   San Diego, California 92101
     Telephone: +1.619.270.8383
 4
     [Additional Counsel Listed On Signature Page]
 5
     Counsel for Plaintiff and the Putative Class
 6

 7

 8

 9

10
                                  UNITED STATES DISTRICT COURT
11

12                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

13                                         SAN JOSE DIVISION

14
     ALEXANDER ADAME, individually and on            Case No: 5:20-cv-01769-LHK
15   behalf of all others similarly situated,
16                                                   AMENDED NOTICE OF RELATED CASES
            Plaintiff,
17
              v.
18
     ROBINHOOD FINANCIAL, LLC, a Delaware
19   limited liability company, ROBINHOOD
     SECURITIES, LLC, a Delaware limited liability
20   company, and ROBINHOOD MARKETS, INC.,
     a Delaware corporation,
21

22

23          Defendants.

24

25

26

27

28
      AMENDED NOTICE OF RELATED CASES                                        5:20-cv-01769-LHK
            Case 3:20-cv-01769-JD Document 13 Filed 03/19/20 Page 2 of 3




 1          Pursuant to Local Civil Rule 3-12 of the Northern District of California, Plaintiff Alexander

 2   Adame (“Plaintiff”), by and through his attorneys, hereby submits this Notice of Related Cases, and

 3   states that Plaintiff is aware of the following actions previously filed or currently pending in the United

 4   States District Court, Northern District of California, or any other court, arising from substantially the

 5   same or closely related parties, property, transactions, or events that would call for determination of

 6   the same or substantially related questions of law and fact:

 7          (1) Beckman v. Robinhood Financial, LLC, et al., No. 5:20-cv-01626-JD (N.D. Cal.);

 8          (2) Steinberg v. Robinhood Markets, Inc., No. 20-cv-01482 (San Mateo County Sup. Ct.);

 9          (3) Taaffe v. Robinhood Markets, Inc, et al., No. 8:20-cv-00513 (M.D. Fla.);

10          (4) Prendergast v. Robinhood Financial, LLC, et al., No. 5:20-cv-01877-SVK (N.D. Cal.);

11   and

12          (5) Johann, et al. v. Robinhood Financial, LLC, et al., No. 5:20-cv-01909-NC (N.D. Cal.).

13

14
                                                         THE RESTIS LAW FIRM, P.C.
15

16    Dated: March 19, 2020                               /s/ William R. Restis
                                                         William R. Restis, Esq.
17                                                       william@restislaw.com
                                                         402 W. Broadway, Suite 1520
18                                                       San Diego, CA 92101
                                                         Tel: (619) 270-8383
19

20

21

22

23

24

25

26

27

28                                                       -1-
      AMENDED NOTICE OF RELATED CASES                                                     5:20-cv-01769-LHK
         Case 3:20-cv-01769-JD Document 13 Filed 03/19/20 Page 3 of 3




                                          LITE DEPALMA GREENBERG, LLC
 1                                        Joseph J. DePalma*
 2                                        jdepalma@litedepalma.com
                                          Steven J. Greenfogel*
 3                                        sgreenfogel@litedepalma.com
                                          Jeremy Nash*
 4                                        jnash@litedepalma.com
                                          570 Broad Street, Suite 1201
 5                                        Newark, NJ 07102
                                          Tel: (973) 623-3000
 6
                                          Fax: (973) 623-0858
 7
                                          Attorneys for Plaintiff and the Putative Class
 8
                                          * Applications for these attorneys to appear
 9                                        before this Court pro hac vice are forthcoming
                                          and shall be filed at an appropriate time.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                        -2-
     AMENDED NOTICE OF RELATED CASES                                     5:20-cv-01769-LHK
